                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 ELKINS

RICKEY SIMPSON,

            Plaintiff,

v.                                          Civ. Action No. 2:19-CV-29
                                                     (Kleeh)

OCWEN LOAN SERVICING, LLC,
and WELLS FARGO BANK,

            Defendants.

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
   PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

        Pending before the Court is Defendant Ocwen Loan Servicing,

LLC’s Motion to Compel Plaintiff to Respond to Discovery Requests

[ECF No. 22] and Defendant’s Motion to Lift Stay and Compel

Plaintiff to Respond to Discovery Requests [ECF No. 28].               The

issues addressed in this Memorandum Opinion and Order have been

fully    briefed   and   supplemental   discovery   responses   have   been

filed.     The Court finds the issues addressed in this Order ripe

for decision.      For the reasons set forth herein, the Court grants

in part and denies in part the Motion to Compel Plaintiff to

Respond to Discovery Requests [ECF No. 22] and grants in part and

denies as moot in part the Motion to Lift Stay and Compel Plaintiff

to Respond to Discovery Requests [ECF No. 28].
Simpson v. Ocwen, et al.                          Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

                   I.     FACTUAL AND PROCEDURAL BACKGROUND

     Plaintiff filed his Complaint in the Circuit Court of Lewis

County,    West    Virginia.        The    Complaint   alleges    a     number   of

violations of the West Virginia Consumer Credit Protection Act

(“WVCCPA”), W. Va. Code §46A-1-101 et seq.             The Complaint asserts

a   number   of    violations       of    that   statutory    scheme    including

misrepresentations in violation of W. Va. Code § 46A-2-127, Refusal

to Apply Payments in violation of W. Va. Code §§ 46A-2-115 and

46A-2-128, Unconscionable Debt Collection in violation of W. Va.

Code § 46A-2-128 as well as tort claims for Fraud and Tortious

Interference with Contract.               Plaintiff seeks a wide array of

damages    for    these    claims   including     actual     damages,   statutory

damages, punitive damages and attorney’s fees.                See generally ECF

No. 1-1.

     Defendant removed the matter to the United States District

Court for the Northern District of West Virginia on April 16, 2019.

ECF No. 1. Defendant filed its Answer which raised a number of

affirmative defenses.         See generally ECF No. 5.          After Defendant

filed its Answer, the Court entered its First Order and Notice

establishing certain deadlines including the parties’ Rule 26

meeting deadline.         ECF No. 4.      After the parties filed their Rule



                                           2
Simpson v. Ocwen, et al.                     Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

26(f) Planning Meeting Report, Defendant served its First Set of

Interrogatories, Requests for Production of Documents and Requests

for Admission on Plaintiff Rickey Simpson on June 21, 2019.              ECF

No. 12. Shortly thereafter and before his responses to Defendant’s

first set of combined discovery requests were due, Plaintiff filed

his Motion to Remand contending this Court lacked jurisdiction as

the amount in controversy threshold had not been satisfied in

Defendant’s removal papers. 1      ECF No. 14.

     Plaintiff    served   his     initial   responses     to     Defendant’s

discovery requests on July 22, 2019.         ECF No. 17.        He served his

first   supplemental   responses    the   next   day   –   after    Defendant

submitted its response in opposition to Plaintiff’s Motion to

Remand.    ECF No. 19.     On August 7, 2019, Counsel for Defendant

sent its “meet and confer” email to Plaintiff’s Counsel.              In that

correspondence and its motion, Defendant identifies the following

discovery requests as deficient:

     A. Interrogatories

     1. Each and every statutory violation [Plaintiff] alleges

          under the WVCCPA against Ocwen and Wells Fargo, including



1The Court denied that motion on March 9, 2019 finding the amount
in controversy had clearly been met in this case. ECF No. 50.

                                     3
Simpson v. Ocwen, et al.                   Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

          the particular code section he alleges was violated and

          the date each violation occurred;

     2. The total amount of damages [Plaintiff] currently seeks

          from Defendants;

     3. Which Pattern and Practice witnesses [Plaintiff] intends

          to call at trial;

     4. Any and all communications between [Plaintiff] and any

          third party concerning the Loan;

     5. The last payment [Plaintiff] made on the Loan and any

          supporting Documents for such a payment;

     6. Each contact [Plaintiff] had with Defendant Ocwen regarding

          the subject matter of this lawsuit; and

     14.    All   facts,      Documents,   and   Communications   which

      [Plaintiff] relies on in support of his allegations that

      Ocwen “advised Mr. Simpson not to send in any payments,

      because Ocwen would just return those payments.”

     B.     Requests for Production of Documents

     15.    Documents evidencing any attempt [Plaintiff] made to

obtain financing to purchase the Property;

     16.    Documents sufficient to identify [Plaintiff’s] current

assets;



                                     4
Simpson v. Ocwen, et al.                      Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

     17.    Documents sufficient to identify [Plaintiff’s] current

debts, including any judgments or liens;

     18.    Documents     identifying    [Plaintiff’s]     income,      from

whatever source derived;

     19.    Documents concerning any bankruptcy [Plaintiff] may have

filed;

     21.    Documents relating to any prior court proceedings in

which [Plaintiff] was a party or in which he attempted to become

a party;

     29.    Documents sufficient to identify any loans, mortgages,

repayment    plans,     rental   agreements,     credit   transaction     or

financing agreements in the past five (5) years;

     30.    Documents sufficient to identify any other real estate

property Plaintiff owns; and

     33.    All   documents      concerning    any   criminal   action(s)

involving Plaintiff.

     C.     Requests for Admission

     4.     [Plaintiff] fell behind (i.e. became in arrears on his

payments due under the Loan);

     5.     Defaulted on his Loan payment obligations;




                                     5
Simpson v. Ocwen, et al.                         Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

      6.     That Exhibit 3 was a true and correct copy of the

Assignment     of   Mortgage    transferring     the   loan    from   H&R    Block

Mortgage Corp. to Option One Mortgage Corporation.               “Transferring

the loan” shall have the same meaning as it does in Paragraph 8 of

the Complaint;

      12.    That [Plaintiff] received the Home Affordable Agreement

attached as Exhibit 5;

      13.    That [Plaintiff] signed page 11 of the Home Affordable

Modification Agreement;

      15.    That the Balloon Payment Disclosure states the proper

balloon disclosure;

      19.    That Wazit 2 stated that [Plaintiff] should not make one

regular     monthly   payment    because   one    payment     would   have   been

insufficient to make the account current on the payment obligation;

and

      20.    That Wazit did not instruct him to stop sending in any

payments.




2 The Court believes Defendant’s discovery requests fell victim to
an auto-correct error and presumes the individual identified
should have been called “Walt,” not “Wazit.”

                                      6
Simpson v. Ocwen, et al.                   Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

Counsel avers that Plaintiff’s counsel did not respond to this

correspondence.    ECF No. 22 at ¶ 13.     Plaintiff makes no argument

or contention to the contrary.

      Defendant filed the pending Motion to Compel on August 21,

2019.   ECF No. 22.    The very next day, Plaintiff served his second

supplemental responses to Defendant’s discovery requests.         ECF No.

23.   He served a third supplemental response on November 4, 2019.

ECF No. 31.    A fourth supplemental response was served on January

29, 2020.     ECF No. 41.      Yet another supplemental response – the

fifth – was served on February 12, 2020.          ECF No. 43.

                         II.    APPLICABLE STANDARD

      Rule 26 of the Federal Rules of Civil Procedure generally

governs the    scope   of   written   discovery    practice.    That   rule

provides:

            Parties may obtain discovery regarding any
            nonprivileged matter that is relevant to any
            party's claim or defense and proportional to
            the needs of the case, considering the
            importance of the issues at stake in the
            action, the amount in controversy, the
            parties'   relative   access   to   relevant
            information, the parties' resources, the
            importance of the discovery in resolving the
            issues, and whether the burden or expense of
            the proposed discovery outweighs its likely
            benefit. Information within this scope of
            discovery need not be admissible in evidence
            to be discoverable.


                                      7
Simpson v. Ocwen, et al.                          Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]



Fed. R. Civ. P. 26(b)(1).               Certainly, the scope of relevant

discovery     is    much    broader    than    the     same   trial    evidentiary

thresholds.        See Fisher v. Baltimore Life Ins. Co., 235 F.R.D.

617, 622 (N.D.W. Va. 2006).             However, “[a] court must strike a

balance between the broad scope of the rules of discovery and

the discovery       of   relevant     evidence   that    is   ultimately      deemed

admissible or inadmissible at trial.”                 Tustin v. Motorists Mut.

Ins. Co., No. 5:08-CV-111, 2009 WL 10675150, at *3 (N.D.W. Va.

Jan.    23,   2009).        “District    courts       enjoy   nearly    unfettered

discretion to control the timing and scope of discovery and impose

sanctions for failures to comply with its discovery orders.”

Hinkle v. City of Clarksburg, 81 F.3d 416, 426 (4th Cir. 1996).

                                   III. DISCUSSION

       Plaintiff’s response to the pending motion indicates some

issues   raised      have   been    resolved     in    some   form     or   fashion.

Defendant did not argue to the contrary in its reply nor has it

advised the Court to the contrary in any other way; therefore, the

Court DENIES AS MOOT the motion with respect to the following

discovery requests:

       1. Request for Production of Documents #15;



                                         8
Simpson v. Ocwen, et al.                      Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

       2. Request for Production of Documents #19; 3

       3. Request for Production of Documents #30;

       4. Request for Admission #6; and

       5. Request for Admission #12.

       Before addressing the remaining outstanding discovery issues

specifically, the Court notes, again, discovery is governed by a

much more permissive standard than the Rules of Evidence provide

at trial.    In many ways, a plaintiff sets the scope of discovery

with   his   or   her   complaint.     A   plaintiff   cannot   endeavor   to

unreasonably shrink the discovery playing field after casting a

broader net with his or her complaint. 4          While Rule 26 requires

this Court to consider the resources of the parties in crafting

the    boundaries   of    discovery,   Plaintiff’s     counsel’s   repeated

references to a “non-profit” law operation are not dispositive of


3 This request was mooted by a supplemental discovery response.
The initial response repeated boilerplate legalistic objections
without much of any specific detail to support the objections.
Requests for Production of Documents Nos. 30 and 33 were mooted
under similar circumstances.
4 The Court was forced to address a similar issue in the recently-

denied Motion to Remand. Plaintiff’s Complaint sought the full
array of damages available under the WVCCPA – as is his right;
however, that wide net clearly satisfied the amount in controversy
threshold conveying jurisdiction upon this Court.        Plaintiff
sought remand despite the face of his own Complaint and,
thereafter, made a settlement demand well in excess of $75,000.
The Court senses a similar strategy here.

                                       9
Simpson v. Ocwen, et al.                       Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

the issue.      Defendant here does not seek significant, expensive

electronic   discovery    or,     in   light   of   the   allegations    of   the

Complaint, burdensome written responses. Furthermore, Plaintiff’s

counsel regularly handles similar cases and litigation, reducing

the research and study an otherwise longer learning curve might

require. In fact, many of the responses sought information counsel

should   have   known   or   at   least     investigated    prior   to   filing

Plaintiff’s Complaint.       As former Magistrate Judge Seibert noted:

           The Rules provide that when a party submits a
           document to the court, he is stating the
           “allegations and other factual contentions
           have evidentiary support or, if specifically
           so identified, are likely to have evidentiary
           support after a reasonable opportunity for
           further investigation or discovery.” Fed. R.
           Civ. P. 11(b)(3). However, every factual
           allegation must have at least some minimal
           evidentiary support prior to filing. Morris
           v. Wachovia Secs., 448 F.3d 268, 277 (4th Cir.
           2006) (stating that “Factual allegations fail
           to satisfy Rule 11(b)(3) when ‘unsupported
           by any information obtained prior to filing’
           ”) (quoting Brubaker v. City of Richmond, 943
           F.2d 1363, 1373 (4th Cir. 1991)) (emphasis in
           original). The Fourth Circuit has held that
           “The   need    for   discovery   to   complete
           the factual basis for alleged claims is not an
           excuse      to     allege      claims     with
           no factual basis.” In re Kunstler, 914 F.2d
           505, 516 (4th Cir.1990).

Wagner v. St. Paul Fire & Marine Ins. Co., 238 F.R.D. 418, 427

(N.D.W. Va. 2006).


                                       10
Simpson v. Ocwen, et al.                             Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

       This basic tenet applies to some of the discovery requests at

issue here.       First and foremost, Interrogatory No. 1 seeks the

most   basic    information       at    the   core   of   Plaintiff’s    causes    of

action – some, if not all, of which should have certainly been

within    Plaintiff’s        or   his     counsel’s       knowledge.      Defendant

requested:

            Identify with particularity and detail each
            and every statutory violation you allege under
            the   West   Virginia   Consumer   Credit  and
            Protection   Act   (“WVCCPA”)   including  the
            factual basis, the particular code section you
            allege was violated and the date of each
            violation occurred. If you believe discovery
            is ongoing, please identify all alleged
            violations you have identified to date and
            supplement your answer if you discovery [sic]
            more or fewer alleged violations in the
            future.

ECF No. 22-1 at 6-7.              This discovery request merely asks for

specifics      about   the    very      claims   asserted     in   the   Complaint.

Plaintiff and his counsel certainly know of some such alleged

violations or this litigation would not have been initiated.

Certainly, additional alleged violations could be unearthed during

discovery.      Rule 26 certainly contemplates such a scenario.                   See

Fed. R. Civ. P. 26(e) (outlining obligation to supplement discovery

responses).      Defendant’s motion with respect to Interrogatory No.

1 is GRANTED.      Plaintiff shall respond to that discovery request,


                                           11
Simpson v. Ocwen, et al.                            Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

without objection and in full, providing a distinction between

alleged violations known at the time the Complaint was filed and

those identified since.

      A similar analysis applies to Interrogatory No. 2, which seeks

the   total   amount     of   damages    Plaintiff       seeks    from   Defendant.

Obviously, certain categories of damages such as annoyance and

inconvenience      cannot     be   quantified        for   discovery       purposes;

however, many categories of damages Plaintiff seeks – including

the statutory penalties (based on the response to Interrogatory

No. 1) and alleged improper fees or charges - can certainly be

ascertained.      Some level of calculation was certainly possible

before Plaintiff filed his Complaint.                Thus, Plaintiff is hereby

ordered to amend his response to Interrogatory No. 2 to state his

current   claim    for      damages   to      the   extent      such   damages     are

quantifiable      including     but     not    limited     to    attorney’s      fees.

Plaintiff’s    duty    to     supplement,      of    course,     applies    here    as

discovery and litigation progresses.                  Defendant’s motion with

respect to this interrogatory is GRANTED.

      With respect to Interrogatory No. 5, which seeks information

related to the most recent payment Plaintiff made on the loan, the

request is reasonably calculated to seek discovery of admissible



                                         12
Simpson v. Ocwen, et al.                         Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

evidence and is relevant to both Plaintiff’s claims and certain of

Defendant’s affirmative defenses.                The information related to

Plaintiff’s most recent payment would certainly be known to him

and easily identifiable. In other words, the request is not unduly

burdensome    in    any   way.     The   Court    notes   Plaintiff   indicated

investigation was underway and he would supplement his response.

ECF No. 32-1 at 6.        To the extent this supplemental response has

not been made, Defendant’s motion is GRANTED with respect to this

interrogatory.

     Regarding      Request      for   Production    of   Documents   No.   21,

Defendant seeks all documents related to court proceedings to which

Plaintiff was a party.        Plaintiff initially responded with only an

objection claiming the request was, among other things, burdensome

and overly broad.         Plaintiff’s response to the pending motion

argued “[l]itigation throughout Plaintiff’s entire lifetime” was

irrelevant.        Thereafter,    Plaintiff      supplemented   his   response,

listing one prior civil case where he was the named plaintiff, and

the same firm representing him in this matter was counsel of record

in that case.      Plaintiff’s objection on the basis that the request

was somehow burdensome and overly broad is wholly without factual

basis or legal merit.            Based on the supplemental response, it



                                         13
Simpson v. Ocwen, et al.                        Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

appears the initial response was a knee-jerk cut and paste response

devoid of any legal analysis.          To the extent it needs to be said,

such responses will not be greeted warmly by this Court.

     In its reply, Defendant contends Plaintiff’s supplemental

discovery     response    remains   deficient         as   neither     deposition

transcripts nor the settlement agreement were produced.                Plaintiff

has articulated no reason as to why the deposition transcripts are

not discoverable – either on relevance or privacy grounds.                 To the

extent   deposition      transcripts    from    the    litigation      listed   in

Plaintiff’s     discovery     responses        have     not     been   produced,

Defendant’s motion is GRANTED and Plaintiff shall produce those

documents in accordance with this order.                   With respect to the

settlement agreement, Plaintiff avers that document purports to

make its contents and terms confidential.              To further assess this

request,    Plaintiff     shall   provide   a    copy      of   this   settlement

agreement to the Court via the CM/ECF filing system for in camera

review within fifteen (15) days of entry of this order.                 The Court

will make a final determination as to the discoverability of that

agreement after it has had opportunity to review.                With respect to

Request for Production of Documents No. 21, Defendant’s motion is




                                       14
Simpson v. Ocwen, et al.                          Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

GRANTED IN PART while the remainder is held in abeyance until the

Court has reviewed the settlement agreement at issue.

       Plaintiff objected to Request for Admission No. 4, claiming

it   was     both   vague     and   confusing   while    calling   for    a   legal

conclusion.         Request for Admission No. 4 reads, “Admit that you

fell behind (i.e., became in arrears on your payments due under

the Loan).”         The request is hardly the legalese often seen in

discovery requests and briefs submitted to this Court.                   Likewise,

Rule    36    clearly        permits   requests    for    admission      “relating

to . . . facts, the application of law to fact, or opinions about

either . . . .”        Fed. R. Civ. P. 36(a)(1)(A).          Thus, Plaintiff’s

objection is without any basis and Defendant’s motion is GRANTED

on this request.        Plaintiff shall respond in full as outlined in

this order.

       In addition to the discovery requests addressed so far,

Defendant’s         motion     referenced     these     potentially      deficient

discovery responses as well:

       1. Interrogatory No. 3;

       2. Interrogatory No. 4;

       3. Interrogatory No. 6;

       4. Interrogatory No. 14;



                                         15
Simpson v. Ocwen, et al.                   Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

     5. Request for Production of Documents No. 16;

     6. Request for Production of Documents No. 17;

     7. Request for Production of Documents No. 18;

     8. Request for Production of Documents No. 29;

     9. Request for Production of Documents No. 33;

     10.    Request for Admission No. 5;

     11.    Request for Admission No. 13;

     12.    Request for Admission No. 15;

     13.    Request for Admission No. 29; and

     14.    Request for Admission No. 20.

However, neither Defendant’s motion or reply brief expound upon

how Plaintiff’s responses may be deficient or if the issue has

been resolved via supplemental responses or otherwise.      Defendant

indicated it was limited in addressing the universe of discovery

requests made subject of its motion due to page limitations yet

neglected to seek leave of Court to fully address its request for

relief. 5   Plaintiff’s response brief does not provide any further


5 Defendant did use multiple pages of its reply brief to address
its request for attorney’s fees and sanctions.        The Court is
mindful of the broad discretion invested in it with respect to
discovery sanctions.    The Court has issued its rulings on the
discovery issues fully briefed to date and has addressed the issues
implicated in the parties’ discovery practices. The Court will
not order attorney’s fees or sanctions at this time; however, both

                                 16
Simpson v. Ocwen, et al.                        Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

clarification to the Court, although he is not the party seeking

relief here.    Without any additional specifics, the Court DENIES

WITHOUT PREJUDICE Defendant’s motion as it pertains to these

discovery requests.     Defendant may renew its motion with respect

to these requests to the extent it deems necessary.                     Given that

the   underlying   Motion   to    Compel    was    timely      filed    under     Rule

37.02(b) of this Court’s Local Rules of Civil Procedure, any such

renewed motion will be considered as timely filed also.

                                 IV.   CONCLUSIONS

      For the foregoing reasons, the Court rules as follows:

           1. Defendant’s    Motion      with     respect      to     Requests     for

               Production   of     Documents      Nos.   15,    19,    and   30    and

               Requests for Admission Nos. 6 and 12 is DENIED AS

               MOOT;

           2. Defendant’s Motion with respect to Interrogatory Nos.

               1, 2, and 5; Request for Production of Documents No.

               21; and Request for Admission No. 4 is GRANTED and

               Plaintiff    is    ordered    to     fully      respond,      without


parties are expected to conform their practices in a manner
consistent with this order, in a manner consistent with the Federal
Rules of Civil Procedure, and in a way that best serves their
clients. Defendant’s motion for attorney’s fees or sanctions is
DENIED.

                                       17
Simpson v. Ocwen, et al.                      Civil Action No. 2:19-CV-29

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO RESPOND TO
DISCOVERY REQUESTS [ECF NO. 22] AND GRANTING IN PART AND DENYING
   AS MOOT IN PART DEFENDANT’S MOTION TO LIFT STAY AND COMPEL
     PLAINTIFF TO RESPOND TO DISCOVERY REQUESTS [ECF NO. 28]

            objection, to these discovery requests within thirty

            (30) days of entry of this order;

          3. Defendant’s Motion with respect to Interrogatory Nos.

            3, 4, 6, and 14; Request for Production of Documents

            Nos. 16, 17, 18, 29, and 33; and Request for Admission

            Nos.   5,    13,   15,   19,     and   20   is   DENIED    WITHOUT

            PREJUDICE;

          4. Defendant’s request for attorney’s fees and/or

            sanctions is DENIED; and

          5. Defendant’s   Motion     to    Lift   Stay   [ECF   No.   28]   is

            GRANTED to the extent the prior stay had remained in

            effect. It is DENIED AS MOOT to the extent that it

            requests that Plaintiff be ordered to respond to the

            outstanding discovery requests.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record.

     DATED: March 25, 2020



                                           /s/ Thomas S. Kleeh
                                           ____________________________
                                           THOMAS S. KLEEH
                                           UNITED STATES DISTRICT JUDGE



                                     18
